Citation Nr: 1632142	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-36 338	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for major depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a timely notice of disagreement (NOD) in September 2012 and the RO issued a statement of the case (SOC) in October 2013.  The Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.

While the Veteran has only perfected an appeal as to posttraumatic stress disorder (PTSD), the Board has more broadly characterized the appeal as encompassing the matters set forth on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The favorable decision to reopen the Veteran's claim of entitlement to service connection is set forth in the decision below.  The merits of this claim are addressed in the REMAND below.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By way of a December 2003 rating decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for major depression.  The Veteran did not appeal and did not submit new and material evidence within one year.

2.  Evidence received since December 2003 relates to an unestablished fact necessary to substantiate the claim for service connection for major depression, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The December 2003 rating decision which denied reopening the Veteran's claim of entitlement to service connection for major depression is final; new and material evidence has been submitted and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's petition to reopen his claim of entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and material evidence

By way of a December 2003 rating decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for major depression and the Veteran did not file a timely NOD or submit new and material evidence within one year; therefore, the December 2003 rating decision is final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.160, 20.302, 20.1103.

Evidence received since this final decision, via a February 2011 VA examination, relates to an unestablished fact necessary to substantiate the claim for service connection for major depression, and raises a reasonable possibility of substantiating the claim.  Specifically, by indicating that the Veteran's mental health problems are not primarily due to his experiences in service, the examiner suggests there may be some relationship between the two.  As this evidence is both new and material, the Veteran's claim should be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2016).


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for major depression is granted. 


REMAND

The Veteran seeks entitlement to service connection for his acquired psychiatric disorder(s).  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A Veteran is presumed in sound condition, except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b); see also Quirin v. Shinseki, 22 Vet. App. 390, 296 (2009).  When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Veteran received a mental disorders VA examination in February 2011.  Regrettably, the Board has found multiple deficiencies in this examination, which necessitates additional development.  The Board first notes that the phrasing of the examiner's ultimate opinion does not properly confirm whether any of the Veteran's diagnosed acquired psychiatric disorders were at least as likely as not the result of his active duty service.  

The Board also notes that the examiner opined that the "traumatic event experienced by the Veteran [during active service] is seen as exacerbating his history of chronic and acute depression."  Id.  This language does not appropriately determine whether the examiner believed any diagnosed psychiatric disorder clearly and unmistakably pre-existed service, whether any such disorder was aggravated by service, or the scope of such aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).
 
Finally, the Board notes that during his June 2016 hearing, the Veteran testified that he was sexually assaulted by another male soldier during his active duty service.  This evidence was not considered by the February 2011 VA examination.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran's prior VA examination did not adequately address the etiological scope of his acquired psychiatric disorder, along with his now reported sexual assault, a new examination is required to fairly adjudicate his claim. 

Prior to scheduling the VA examination, the AOJ should advise the Veteran of the types of evidence that may corroborate his newly reported sexual assault and allow him the opportunity to furnish this type of evidence or direct the AOJ to potential sources of such evidence.  The Veteran should also have the opportunity to identify any outstanding sources of treatment for his psychiatric disorders and any such records should be associated with the claims file.  

In this regard, the Board notes that the Veteran's representative indicated during the hearing that potentially relevant documents could exist in the record of the Veteran's military discharge upgrade.  The AOJ should attempt to locate any outstanding documents related to the Veteran's military discharge upgrade and associate any such documents with the claims file. 

Finally, the claims file should also be updated with any new, relevant, VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 3.304(f)(5), advise the Veteran of the types of evidence that may corroborate his reported sexual assault and allow him the opportunity to furnish this type of evidence or identify any potential sources of such evidence. 

2.  Request that the Veteran identify any outstanding sources of treatment for his psychiatric disorders.  Collect and associate with the claims file any such records. 

3.  Collect and associate with the claims file any outstanding VA treatment records related to the Veteran's psychiatric disorders. 

4.  Then, schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file should be made available to the examiner.

The examiner should address the following inquiries:

(A)  Identify all diagnoses of any psychiatric disorders currently present.

(B)  The examiner is asked to opine whether there is clear and unmistakable evidence that any currently diagnosed psychiatric disorder(s) pre-existed service.

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii)  If there is no clear and unmistakable evidence that any psychiatric disorder(s) pre-existed service, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder(s) is directly related to service. 

If PTSD is diagnosed, the examiner is asked to review the record for evidence of behavioral changes that support the occurrence of the alleged in-service sexual assault.  The examiner should specifically indicate whether the Veteran's diagnosis of PTSD is based on his alleged in-service sexual assault or other reported stressors. 

The rationale for any opinion offered should be provided.

5.  Then, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


